Exhibit 10.10
Deutsche Bank [a27978161projectleoba_image1.gif]



CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “*”. AN UNREDACTED VERSION OF
THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION. A TOTAL OF TWO PAGES HAVE BEEN REDACTED.
October 10, 2013
To:         Liberty Media Corporation
12300 Liberty Blvd
Englewood, CO 80112
Attention: Treasurer
Telephone No.:    (720) 771-0584
Facsimile No.:    (720) 875-6526


From:        Deutsche Bank AG, London Branch
Winchester house
1 Great Winchester St, London EC2N 2DB
Telephone: 44 20 7545 8000


c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Telephone: 212-250-2500


Internal Reference: 553023
        
Re:         Base Warrants
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Liberty Media Corporation
(“Company”) to Deutsche Bank AG, London Branch (“Dealer”) as of the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements and serve as the final
documentation for the Transaction.
DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER OR DEALER UNDER
THE U.S. SECURITIES EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL
DELIVERY OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND
RELATING TO THIS TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND
COMPANY SHALL BE TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC.
DEUTSCHE BANK AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR
PROTECTION CORPORATION (SIPC).
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
Chairman of the Supervisory Board: Dr. Paul Achleitner.


Management Board: Jürgen Fitschen (Co-Chairman), Anshu Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske and Henry Ritchotte.
 
Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin - Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business; a member of the London Stock
Exchange. Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No. 30 000 District Court of
Frankfurt am Main; Branch Registration in England and Wales BR000005; Registered
address: Winchester House, 1 Great Winchester Street, London EC2N 2DB. Deutsche
Bank Group online: http://www.deutsche-bank.com




--------------------------------------------------------------------------------



1.This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine) and the other
elections specified herein) on the Trade Date. In the event of any inconsistency
between provisions of that Agreement and this Confirmation, this Confirmation
will prevail for the purpose of the Transaction to which this Confirmation
relates. The parties hereby agree that no Transaction other than the Transaction
to which this Confirmation relates shall be governed by the Agreement.
2.    The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:
General Terms.
Trade Date:
October 10, 2013

Effective Date:
The third Exchange Business Day immediately prior to the Premium Payment Date

Warrants:
Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

Warrant Style:
European

Seller:
Company

Buyer:
Dealer

Shares:
The Series A common stock of Company, par value USD 0.01 per Share (Exchange
symbol “LMCA”)

Number of Warrants:
1,676,292. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

Warrant Entitlement:
One Share per Warrant    

Strike Price:
USD 255.6400

Premium:
USD 56,934,306

Premium Payment Date:
October 17, 2013

Exchange:
The NASDAQ Global Select Market

Related Exchange(s):
All Exchanges

Procedures for Exercise.
Expiration Time:
The Valuation Time

Expiration Dates:
Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the * Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal


2



--------------------------------------------------------------------------------



to the Daily Number of Warrants on such date; provided that, notwithstanding
anything to the contrary in the Equity Definitions, if any such date is a
Disrupted Day, the Calculation Agent shall make adjustments, if applicable, to
the Daily Number of Warrants or shall reduce the Daily Number of Warrants with
respect to which such date is an Expiration Date, as it deems appropriate
(including, for the avoidance of doubt, reducing such Daily Number of Warrants
to zero) and shall designate one or more Scheduled Trading Days as the
Expiration Date(s) for the number of Warrants by which such Daily Number of
Warrants has been reduced; and provided further that if such Expiration Date has
not occurred pursuant to this clause as of the eighth Scheduled Trading Day
following the last scheduled Expiration Date under the Transaction, the
Calculation Agent shall have the right to declare such Scheduled Trading Day to
be the final Expiration Date and the Calculation Agent shall determine the
Settlement Price using its good faith estimate of the fair market value for the
Shares as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine using
commercially reasonable means. Any Scheduled Trading Day on which, as of the
date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be a Scheduled Trading Day; if a closure of the
Exchange prior to its normal close of trading on any Scheduled Trading Day is
scheduled following the date hereof, then such Scheduled Trading Day shall be
deemed to be a Disrupted Day. Section 6.6 of the Equity Definitions shall not
apply to any Valuation Date occurring on an Expiration Date.
First Expiration Date:
*

Daily Number of Warrants:
For any Expiration Date, the Number of Warrants divided by the number of
Expiration Dates, in each case as of the First Expiration Date, rounded down to
the nearest whole number, subject to adjustment pursuant to the provisos to
“Expiration Dates”.

Automatic Exercise:
Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date unless
Dealer notifies Seller (by telephone or in writing) prior to the Expiration Time
on the Expiration Date that it does not wish Automatic Exercise to occur, in
which case Automatic Exercise will not apply to such Expiration Date.

Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption,” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material or (iv) a Regulatory Disruption.”

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.



3



--------------------------------------------------------------------------------



Regulatory Disruption:
Any event that Dealer, in its discretion, determines makes it appropriate with
regard to any legal, regulatory or self-regulatory requirements or related
generally applicable policies and procedures (whether or not such requirements,
policies or procedures are required by law or have been voluntarily adopted by
Dealer), for Dealer to refrain from or decrease any market activity in
connection with the Transaction. Dealer shall notify Company as soon as
reasonably practicable that a Regulatory Disruption has occurred and the
Expiration Dates affected by it.

Valuation Terms.
Valuation Time:
Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:
Each Exercise Date.

Settlement Terms.
Settlement Method Election:
Applicable; provided that (i) references to “Physical Settlement” in Section 7.1
of the Equity Definitions shall be replaced by references to “Net Share
Settlement”; (ii) Company may elect Cash Settlement only if Company represents
and warrants to Dealer in writing on the date of such election that (A) Company
is not in possession of any material non-public information regarding Company or
the Shares, (B) Company is electing Cash Settlement in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws,
and (C) the assets of Company at their fair valuation exceed the liabilities of
Company (including contingent liabilities), the capital of Company is adequate
to conduct the business of Company, and Company has the ability to pay its debts
and obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature; and
(iii) the same election of settlement method shall apply to all Expiration Dates
hereunder.

Electing Party:
Company

Settlement Method Election Date:
The third Scheduled Trading Day immediately preceding the First Expiration Date.

Default Settlement Method:
Net Share Settlement

Net Share Settlement:
If Net Share Settlement is applicable, then on the relevant Settlement Date,
Company shall deliver to Dealer a number of Shares equal to the Share Delivery
Quantity for such Settlement Date to the account specified herein free of
payment through the Clearance System, and Dealer shall be treated as the holder
of record of such Shares at the time of delivery of such Shares or, if earlier,
at 5:00 p.m. (New York City time) on such Settlement Date, and Company shall pay
to Dealer cash in USD in lieu of any fractional Share based on the Settlement
Price on the relevant Valuation Date.

Share Delivery Quantity:
For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement


4



--------------------------------------------------------------------------------



Amount for such Settlement Date divided by the Settlement Price on the Valuation
Date for such Settlement Date.
Net Share Settlement Amount:
For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

Cash Settlement:
If Cash Settlement is applicable, on the relevant Settlement Date, Company shall
pay to Dealer an amount of cash in USD equal to the Net Share Settlement Amount
for such Settlement Date.

Settlement Price:
For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page LMCA <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable or is manifestly incorrect, as
determined by the Calculation Agent, the market value of one Share on such
Valuation Date, as determined by the Calculation Agent). Notwithstanding the
foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines to reduce the Daily Number of Warrants for such
Expiration Date, as described above, then the Settlement Price for the relevant
Valuation Date shall be the volume-weighted average price per Share on such
Valuation Date, as determined by the Calculation Agent based on such sources as
it deems appropriate using a volume-weighted methodology, for the portion of
such Valuation Date for which the Calculation Agent determines there is no
Market Disruption Event.

Settlement Dates:
As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof; provided that Section 9.4 of the Equity Definitions is
hereby amended by (i) inserting the words “or cash” immediately following the
word “Shares” in the first line thereof and (ii) inserting the words “for the
Shares” immediately following the words “Settlement Cycle” in the second line
thereof.

Other Applicable Provisions:
If Net Share Settlement is applicable, the provisions of Sections 9.1(c), 9.8,
9.9, 9.11 and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.

Representation and Agreement:
Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.


5



--------------------------------------------------------------------------------



3.
Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:
Method of Adjustment:
Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or cash distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

Extraordinary Events applicable to the Transaction:
New Shares:
Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors),” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
that is a corporation organized under the laws of the United States, any State
thereof or the District of Columbia that also becomes Company under the
Transaction following such Merger Event or Tender Offer”.

Consequence of Merger Events:
Merger Event:
Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii) of this Confirmation, Dealer may elect,
in its commercially reasonable judgment, whether the provisions of Section 12.2
of the Equity Definitions or Section 9(h)(ii) will apply.

Share-for-Share:
Modified Calculation Agent Adjustment

Share-for-Other:
Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:
Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment for all
or any portion of the Transaction.

Consequence of Tender Offers:
Tender Offer:
Applicable; provided that (i) Section 12.1(d) of the Equity Definitions is
hereby amended by inserting the words “Shares or” immediately after the words
“the outstanding” in the fourth line thereof, (ii) if an event occurs that
constitutes both a Tender Offer under Section 12.1(d) of the Equity Definitions
and Additional Termination Event under Section 9(h)(ii) of this Confirmation,
Dealer may elect, in its commercially reasonable judgment, whether the
provisions of Section 12.3 of the Equity Definitions or Section 9(h)(ii)


6



--------------------------------------------------------------------------------



will apply and (iii) Section 12.1(e) of the Equity Definitions is hereby amended
by inserting the words “Shares or” immediately before the word “voting” in the
first line thereof.
Share-for-Share:
Modified Calculation Agent Adjustment

Share-for-Other:
Modified Calculation Agent Adjustment

Share-for-Combined:
Modified Calculation Agent Adjustment

Composition of Combined
Consideration:
Not Applicable; provided that, notwithstanding Sections 12.1 and 12.5(b) of the
Equity Definitions, to the extent that the composition of the consideration for
the relevant Shares pursuant to a Tender Offer or Merger Event could be
determined by a holder of the Shares, the Calculation Agent will determine such
composition.



Announcement Event:
If an Announcement Date occurs in respect of any event or transaction that
would, if consummated, lead to a Merger Event (for the avoidance of doubt,
determined without regard to the language in the definition of “Merger Event”
following the definition of “Reverse Merger” therein) or a Tender Offer (such
occurrence, an “Announcement Event”), the Calculation Agent will determine the
economic effect of such Announcement Event on the theoretical value of each
Warrant (including without limitation any change in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or to the
Transaction) from the Announcement Date to the Expiration Date or earlier date
of termination for such Warrant and, if such economic effect is material, (i)
the Calculation Agent will adjust the terms of such Warrant to reflect such
economic effect to Dealer and determine the effective date of such adjustment or
(ii) if the Calculation Agent determines, on or after the Announcement Date,
that no adjustment it could make under clause (i) above is likely to produce a
commercially reasonable result, notify the parties that such Warrant will be
terminated, in which case the amount payable upon such termination will be
determined by Dealer pursuant to Section 12.7 of the Equity Definitions as if
such Announcement Event were an Extraordinary Event to which Cancellation and
Payment (Calculation Agent Determination) were applicable. For the avoidance of
doubt, any such adjustment shall be without prejudice to the application of the
provisions set forth in the preceding sentence, “Consequence of Merger Events,”
“Consequence of Tender Offers,” and/or Section 9(h)(ii) of this Master
Confirmation with respect to any other Announcement Date in respect of the same
event or transaction, or, if the related Merger Date or Tender Offer Date occurs
on or prior to the Valuation Date or earlier date of termination for such
Warrant, with respect to the related Merger Event or Tender Offer; provided that
any such adjustment shall be taken into account by the Calculation Agent or the
Determining Party, as the case may be, in determining any subsequent adjustment
to the terms of the Transaction, or in subsequently determining any Cancellation
Amount or an Early Termination Amount, as


7



--------------------------------------------------------------------------------



the case may be, on account of any related Announcement Date, Merger Event or
Tender Offer.
Announcement Date:
The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) inserting the words “Shares or” immediately before the words
“voting shares” in the fifth line thereof, (iv) inserting the words “by any
entity” after the word “announcement” in the second and the fourth lines
thereof; and (v) inserting the words “, as determined by the Calculation Agent,
or any subsequent public announcement of a change to such transaction or
intention” at the end of each of clauses (i) and (ii) thereof.

Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange and the Calculation Agent shall make any adjustments it deems
necessary to the terms of the Transaction, as if Modified Calculation Agent
Adjustment were applicable to such event.

Additional Disruption Events:
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) adding the words “(including, for the avoidance of doubt
and without limitation, adoption or promulgation of new regulations authorized
or mandated by existing statute)” at the end of clause (A) thereof, (ii)
replacing the phrase “the interpretation” in the third line thereof with the
phrase “or announcement of the interpretation (whether or not formal)”, (iii)
adding the words “or any Hedge Positions” after the word “Shares” in clause (X)
thereof, (iv) immediately following the word “Transaction” in clause (X)
thereof, adding the phrase “in the manner contemplated by the Hedging Party on
the Trade Date” and (v) adding the words “, or holding, acquiring or disposing
of Shares or any Hedge Positions relating to,” after the word “under” in clause
(Y) thereof”.

Failure to Deliver:
Not Applicable

Insolvency Filing:
Applicable

Hedging Disruption:
Applicable; provided that:


8



--------------------------------------------------------------------------------



(i)
Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a) inserting
the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and
(ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption”.

Increased Cost of Hedging:
Applicable; provided that:

(i) Section 12.9(a)(vi) of the Equity Definitions is hereby amended by inserting
the following parenthetical immediately following the term “equity price risk”
in the fifth line thereof: “(including, for the avoidance of doubt and without
limitation, stock price risk and volatility risk)”; and
(ii) Section 12.9(b)(vi) of the Equity Definitions is hereby amended by
inserting the following words immediately following the word “Transaction” in
clause (C) thereof: “or, at the option of the Hedging Party, the portion of the
Transaction affected by such Increased Cost of Hedging”.
Loss of Stock Borrow:
Applicable

Maximum Stock Loan Rate:
200 basis points

Increased Cost of Stock Borrow:
Applicable

Initial Stock Loan Rate:
25 basis points

Hedging Party:
For all applicable Additional Disruption Events, Dealer.

Determining Party:
For all applicable Extraordinary Events, Dealer.

Non-Reliance:
Applicable.

Agreements and Acknowledgments
Regarding Hedging Activities:
Applicable

Additional Acknowledgments:
Applicable

4.
Calculation Agent.     Dealer; provided that all determinations and adjustments
by the Calculation Agent hereunder shall be made in good faith and in a
commercially reasonable manner; provided further that, upon receipt of a written
request from Company following any determination or adjustment made by the
Calculation Agent hereunder, the Calculation Agent shall, with reasonable
promptness, provide Company with a


9



--------------------------------------------------------------------------------



written explanation describing in reasonable detail such determination or
adjustment (including any quotations, market data or information from internal
sources used in making such determination or adjustment, but without disclosing
the Calculation Agent’s proprietary models or other information that may be
proprietary or confidential).
5.
Account Details.

(a)
Account for payments to Company:    

Bank:    
ABA#:     
Acct No.:     
Acct Name:    


Account for delivery of Shares from Company:
Computer Share, c/o Melina Altman
(b)
Account for payments to Dealer:

Bank:    
ABA#:     
Acct No.:    
Acct Name:     


Account for delivery of Shares to Dealer:
To be provided by Dealer.
6.
Offices.

(a)
The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

(b)
The Office of Dealer for the Transaction is: London



7.
Notices.

(a)
Address for notices or communications to Company:

Liberty Media Corporation
12300 Liberty Blvd
Englewood, CO 80112
Attention: Treasurer
Telephone No.:    (720) 771-0584
Facsimile No.:    (720) 875-6526


(b)
Address for notices or communications to Dealer:

Deutsche Bank AG, London Branch
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Attention: Andrew Yaeger
Telephone: (212) 250-2717
Email: Andrew.Yaeger@db.com


With a copy to:


Deutsche Bank AG, London Branch

10



--------------------------------------------------------------------------------



c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Attention: Faiz Khan
Telephone: (212) 250-0668
Email: Faiz.Khan@db.com
8.
Representations, Warranties and Agreements of Company.

Each of the representations and warranties of Company set forth in Section 1 of
the Purchase Agreement (the “Purchase Agreement”), dated as of October 10, 2013,
between Company and Morgan Stanley & Co. LLC, Citigroup Global Markets Inc. and
J.P. Morgan Securities LLC, as representatives of the Initial Purchasers party
thereto (the “Initial Purchasers”), are true and correct and are hereby deemed
to be repeated to Dealer as if set forth herein. Company hereby further
represents and warrants to, and agrees with, Dealer on the date hereof, on and
as of the Premium Payment Date and, in the case of the representations in
Section 8(d), at all times until termination of the Transaction, that:
(a)
Company has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of the Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Company’s part; and this Confirmation has been duly and validly executed and
delivered by Company and constitutes its valid and binding obligation,
enforceable against Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

(b)
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or by‑laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.

(c)
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

(d)
A number of Shares equal to the Maximum Number of Shares (as defined below) (the
“Warrant Shares”) have been reserved for issuance by all required corporate
action of Company. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

(e)
Company is not and, after consummation of the transactions contemplated hereby,
will not be required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

(f)
Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, and CFTC regulations
(17 CFR § 1.3)), other than a person that is an eligible contract participant
under Section 1a(18)(C) of the Commodity Exchange Act, because it is a
corporation, partnership, organization, trust, or other entity (other than a
commodity pool or a proprietorship) that has total assets exceeding $10,000,000.


11



--------------------------------------------------------------------------------



(g)
Company and each of its controlled affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Company or the
Shares.

(h)
No state or local (including any non-U.S. jurisdiction’s) law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares; provided
that Company makes no representation or warranty regarding any such requirement
that is applicable generally to the ownership of equity securities by Dealer or
its affiliates solely as a result of their being a financial institution or
broker-dealer.

(i)
Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million.

(j)
Without limiting the generality of Section 13.1 of the Equity Definitions,
Company acknowledges that Dealer is not making any representations or warranties
or taking any position or expressing any view with respect to the treatment of
the Transaction under any accounting standards including ASC Topic 260, Earnings
Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480,
Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and Hedging –
Contracts in Entity’s Own Equity (or any successor issue statements) or under
FASB’s Liabilities & Equity Project.

(k)
(A) The assets of Company at their fair valuation exceed the liabilities of
Company, including contingent liabilities, (B) the capital of Company is
adequate to conduct the business of Company and (C) Company has the ability to
pay its debts and obligations as such debts mature and does not intend to, or
does not believe that it will, incur debt beyond its ability to pay as such
debts mature.

(l)
Company understands no obligations of Dealer to it hereunder will be entitled to
the benefit of deposit insurance and that such obligations will not be
guaranteed by any Affiliate of Dealer or any governmental agency.

(m)
On each day during the period starting on the First Expiration Date and ending
on the last Expiration Date, neither Company nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 under the Exchange Act (“Rule
10b-18”)) shall directly or indirectly (including, without limitation, by means
of any cash-settled or other derivative instrument) purchase, offer to purchase,
place any bid or limit order that would effect a purchase of, or commence any
tender offer relating to, any Shares (or an equivalent interest, including a
unit of beneficial interest in a trust or limited partnership or a depository
share) or any security convertible into or exchangeable or exercisable for
Shares, except through Dealer.

(n)
Company has not and will not directly or indirectly violate any applicable law
(including, without limitation, the Securities Act and the Exchange Act) in
connection with the Transaction.

(o)
Prior to the Trade Date, Company shall deliver to Dealer a resolution of
Company’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request including but not
limited to an incumbency certificate, dated as of the Trade Date, of Company in
customary form.

9.
Other Provisions.

(a)
Opinions. Company shall deliver to Dealer an opinion of counsel, dated as of the
Trade Date, with respect to the matters set forth in Sections 8(a) through (d)
of this Confirmation. Delivery of such opinion to Dealer shall be a condition
precedent for the purpose of Section 2(a)(iii) of the Agreement with respect to
each obligation of Dealer under Section 2(a)(i) of the Agreement.

(b)
Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the Warrant
Equity Percentage (as defined below) as determined on the date of such
Repurchase Notice is (i) greater than 8.0% and (ii) greater by 0.5% than the
Warrant Equity


12



--------------------------------------------------------------------------------



Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice, greater than the Warrant Equity
Percentage as of the date hereof). Company agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, which an Indemnified Person actually may become subject to, as
a result of Company’s failure to provide Dealer with a Repurchase Notice on the
day and in the manner specified in this paragraph, and to reimburse, within 30
days, upon written request, each of such Indemnified Persons for any reasonable
legal or other expenses incurred in connection with investigating, preparing
for, providing testimony or other evidence in connection with or defending any
of the foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding.
Company shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Company agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Company shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.
(c)
Regulation M. Company is not on the Trade Date, and will not on the First
Expiration Date be, engaged in a distribution, as such term is used in
Regulation M under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), of any securities of Company, other than a distribution meeting
the requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M. Company shall not, until the second Scheduled Trading Day
immediately following the Effective Date or last Expiration Date, as applicable,
engage in any such distribution.

(d)
No Manipulation. Company is not entering into the Transaction nor making any
election hereunder to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for the Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for the Shares) or otherwise in violation of
the Exchange Act.

(e)
Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any third party; provided that
Company will not be required to pay the transferee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than an amount that Company
would have been required to pay to Dealer in the absence of such transfer and
assignment. If at any time at which (A) the Section 16 Percentage exceeds 7.5%,
(B) the Warrant Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds
the Applicable Share Limit (if any applies) (any such condition described in
clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is unable after
using its commercially reasonable efforts to effect a transfer or assignment of
Warrants to a third party on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer such that no Excess
Ownership Position exists, then Dealer may designate any Exchange Business Day


13



--------------------------------------------------------------------------------



as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination no Excess
Ownership Position exists. In the event that Dealer so designates an Early
Termination Date with respect to a Terminated Portion, a payment shall be made
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Warrants equal to the number of Warrants underlying
the Terminated Portion, (2) Company were the sole Affected Party with respect to
such partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of Section 9(j)
shall apply to any amount that is payable by Company to Dealer pursuant to this
sentence as if Company was not the Affected Party). Dealer shall notify Company
of an Excess Ownership Position with respect to which it intends to seek to
effect a transfer or assignment as soon as reasonably practicable after becoming
aware of such Excess Ownership Position. The “Section 16 Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the number of Shares that Dealer and each person subject to aggregation of
Shares with Dealer under Section 13 or Section 16 of the Exchange Act and rules
promulgated thereunder directly or indirectly beneficially own (as defined under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder)
and (B) the denominator of which is the number of Shares outstanding. The
“Warrant Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Warrants and the Warrant Entitlement and (2) the aggregate number of
Shares underlying any other warrants purchased by Dealer from Company, and (B)
the denominator of which is the number of Shares outstanding. The “Share Amount”
as of any day is the number of Shares that Dealer and any person whose ownership
position would be aggregated with that of Dealer (Dealer or any such person, a
“Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Company that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of any such performance.
(f)
Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, an ex-dividend date for a cash
dividend or cash distribution occurs with respect to the Shares (an “Ex-Dividend
Date”), then the Calculation Agent will adjust any of the Strike Price, Number
of Warrants, Daily Number of Warrants and/or any other variable relevant to the
exercise, valuation, settlement or payment of the Transaction to preserve the
fair value of the Warrants to Dealer after taking into account such dividend or
distribution.

(g)
Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Company, such delivery shall be effected through Agent. In
addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Company shall be transmitted exclusively through
Agent.

(h)
Additional Provisions.

(i)
Amendments to the Equity Definitions:

(A)
Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or Warrants” at the end of the sentence.


14



--------------------------------------------------------------------------------



(B)
Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing the
words “a diluting or concentrative” with “an” in the fifth line thereof, (x)
adding the phrase “or Warrants” after the words “the relevant Shares” in the
same sentence, (y) deleting the words “diluting or concentrative” in the sixth
to last line thereof and (z) deleting the phrase “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing it
with the phrase “(and, for the avoidance of doubt, adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares).”

(C)
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

(D)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii) (1) through (9)
of the ISDA Master Agreement with respect to that Issuer.”

(E)
Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(x)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

(y)
replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

(F)
Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

(x)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

(y)
(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

(ii)
Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction, (1)
Dealer shall have the right to designate such event an Additional Termination
Event and designate an Early Termination Date pursuant to Section 6(b) of the
Agreement, (2) Company shall be deemed the sole Affected Party with respect to
such Additional Termination Event and (3) the Transaction, or, at the election
of Dealer in its sole discretion, any portion of the Transaction, shall be
deemed the sole Affected Transaction; provided that if Dealer so designates an
Early Termination Date with respect to a portion of the Transaction, (a) a
payment shall be made pursuant to Section 6 of the Agreement as if an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants included in the terminated portion of the Transaction, and (b) for the
avoidance of doubt, the Transaction shall remain in full force and effect except
that the Number of Warrants shall be reduced by the number of Warrants included
in such terminated portion:

(A)
any Person (as defined below), other than Company or its subsidiaries, files a
Schedule TO or any schedule, form or report under the Exchange Act disclosing
that such Person has become the direct or indirect ultimate “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), of (a) more than 50% (or, in
the case of a Permitted Holder, 60%) of the outstanding Shares or (b) Issuer’s
voting


15



--------------------------------------------------------------------------------



common equity representing more than 50% (or, in the case of a Permitted Holder,
60%) of the voting power of Issuer’s common equity; provided that a filing that
would otherwise result in an Additional Termination Event pursuant to this
clause (A) will not constitute an Additional Termination Event if (x) the filing
occurs in connection with a transaction in which the Shares are replaced by the
securities of another corporation, partnership, limited liability company or
similar entity and (y) no filing of Schedule TO (or any such schedule, form or
report) is made or is in effect with respect to voting common equity
representing more than 50% of the voting power of such other entity;
(B)
consummation of any binding share exchange, exchange offer, tender offer,
consolidation or merger of Company pursuant to which Shares will be converted
into cash, securities or other property or any sale, lease or other transfer in
one transaction or a series of transactions of all or substantially all of the
consolidated assets of Issuer and Issuer’s subsidiaries, taken as a whole, to
any person other than one or more of Issuer’s subsidiaries (any such exchange,
offer, consolidation, merger, transaction or series of transactions referred to
for the purpose of this section as an “Event”) other than any Event where the
holders of Issuer’s voting common equity immediately prior to such Event own,
directly or indirectly, more than 50% of the voting power of all classes of
common equity of the continuing or surviving person or transferee or the parent
thereof immediately after such Event, with such holders’ proportional voting
power immediately after such Event being in substantially the same proportions
as their respective voting power before such Event;

(C)
the Continuing Directors (as defined below) cease to constitute at least a
majority of Company’s board of directors;

(D)
Company’s stockholders approve any plan or proposal for Company’s liquidation or
dissolution;

(E)
the Shares (as adjusted pursuant to the terms hereof) cease to be listed on at
least one U.S. national securities exchange;

(F)
a default or defaults under any bonds, notes, debentures, or other evidences of
indebtedness by Company or any Significant Subsidiary (as defined below) having,
individually or in the aggregate, a principal or similar amount outstanding of
at least $100.0 million, whether such indebtedness now exists or shall hereafter
be created, which default or defaults shall have resulted in the acceleration of
the maturity of such indebtedness prior to its express maturity or shall
constitute a failure to pay at least $100.0 million of such indebtedness when
due and payable after the expiration of any applicable grace period with respect
thereto;

(G)
the entry against Company or any Significant Subsidiary of a final judgment or
final judgments for the payment of money in an aggregate amount in excess of
$100.0 million, by a court or courts of competent jurisdiction, which judgments
remain undischarged, unwaived, unstayed, unbonded or unsatisfied for a period of
60 consecutive days;

(H)
Dealer, despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal, to hedge its exposure with respect
to the Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer); or

(I)
(a) There has been an announcement of an event that, if consummated, would
constitute a Spin-off (as defined below) consisting of all or substantially all
of Company’s property and assets, (b) Company has not agreed to transfer this
Transaction to the entity that would comprise all or substantially all of
Company’s


16



--------------------------------------------------------------------------------



property and assets at the time of the Spin-off, whose equity interests are to
be distributed in the Spin-off, in form and substance satisfactory to Dealer by
the fifth Scheduled Trading Day prior to the anticipated effective date of the
Spin-off, as determined by the Calculation Agent and (c) following such Spin-off
and based on the Calculation Agent’s anticipated adjustment to this Transaction
resulting therefrom, the Calculation Agent determines either (i) the Company
would not be the sole Issuer under this Transaction or (ii) this Transaction
would not serve as a hedge in the manner contemplated by Dealer on the Trade
Date.
Notwithstanding the foregoing, a transaction set forth in clause (A) or (B)
above will not constitute an Additional Termination Event if at least 90% of the
consideration, excluding cash payments for fractional shares, in the transaction
or Event that would otherwise have constituted an Additional Termination Event
consists of shares of common stock that are traded on a U.S. national securities
exchange or that will be so traded when issued or exchanged in connection with
the relevant transaction or Event.
“Person” includes any person or group that would be deemed to be a “person” or
“group” under Section 13(d) of the Exchange Act.
“Continuing Director” means a director who either was a member of Company’s
board of directors on the Premium Payment Date or who becomes a member of
Company’s board of directors subsequent to that date and whose election,
appointment or nomination for election by Company’s stockholders, is duly
approved by a majority of the continuing directors on Company’s board of
directors at the time of such approval, either by a specific vote or by approval
of the proxy statement issued by Company on behalf of its entire board of
directors in which such individual is named as nominee for director.
“Permitted Holder” means (1) John C. Malone and/or Gregory B. Maffei (Company’s
current Chairman of the Board and President and Chief Executive Officer) (acting
individually or in concert); (2) the spouses, siblings or lineal descendants
(including adoptees) of the persons described in clause (1); (3) any trusts or
private foundations created for the benefit of, or controlled by, any of the
persons described in clauses (1) and (2) or any trusts or private foundations
created for the benefit of any such trust or private foundation; (4) in the
event of the incompetence or death of any of the persons described in clauses
(1) and (2), such person’s estate, executor, administrator, committee or other
personal representative or similar fiduciary or beneficiaries, heirs, devisees
or distributes, in each case, who at any particular date shall beneficially own
capital interests of Company; or (5) any group consisting solely of persons
described in clauses (1)-(4).
“Significant Subsidiary” means any subsidiary of the Company that would
constitute, or any group of subsidiaries of the Company that, taken as a whole,
would constitute, a “significant subsidiary” within the meaning of Article 1 of
Regulation S-X promulgated under the Securities Act as in effect on July 11,
2013.
“Spin-off” means payment of a dividend or other distribution on Shares of shares
of capital stock of any class or series, or similar equity interest, of or
relating to a subsidiary or other business unit of Company.
(i)
No Collateral or Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral. Each party waives any and all
rights it may have to set off obligations arising under the Agreement and the
Transaction against other obligations between the parties, whether arising under
any other agreement, applicable law or otherwise.

(j)
Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

(i)
If, in respect of the Transaction, an amount is payable by Company to Dealer,
(A) pursuant to Section 12.7 or Section 12.9 of the Equity Definitions or (B)
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Obligation”), Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date,


17



--------------------------------------------------------------------------------



Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation or termination, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) Company
remakes the representation set forth in Section 8(g) as of the date of such
election and (c) Dealer agrees, in its sole discretion, to such election, in
which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply.
Share Termination Alternative:
If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment.

Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section 9(k)(i)).

Share Termination Unit Price:
The value to Dealer of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(k)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share Termination
Delivery Units. In the case of a Registration Settlement of Share Termination
Delivery Units that are Restricted Shares (as defined below) as set forth in
Section 9(k)(ii) below, notwithstanding the foregoing, the Share Termination
Unit Price shall be the Settlement Price on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation or termination, as applicable.
The Calculation Agent shall notify Company of the Share Termination Unit Price
at the time of notification of such Payment Obligation to Company or, if
applicable, at the time the discounted price applicable to the relevant Share
Termination Units is determined pursuant to Section 9(k)(i).

Share Termination Delivery Unit:
One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any


18



--------------------------------------------------------------------------------



other property as the result of a Nationalization, Insolvency or Merger Event
(any such cash or other property, the “Exchange Property”), a unit consisting of
the type and amount of Exchange Property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Nationalization,
Insolvency or Merger Event. If such Nationalization, Insolvency or Merger Event
involves a choice of Exchange Property to be received by holders, such holder
shall be deemed to have elected to receive the maximum possible amount of cash.
Failure to Deliver:
Inapplicable

Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

(k)
Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, following any delivery of Shares or Share Termination Delivery Property
to Dealer hereunder, such Shares or Share Termination Delivery Property would be
in the hands of Dealer subject to any applicable restrictions with respect to
any registration or qualification requirement or prospectus delivery requirement
for such Shares or Share Termination Delivery Property pursuant to any
applicable federal or state securities law (including, without limitation, any
such requirement arising under Section 5 of the Securities Act as a result of
such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the first applicable Expiration Date, a Private
Placement Settlement or Registration Settlement for all deliveries of Restricted
Shares for all such Expiration Dates which election shall be applicable to all
remaining Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) below shall apply for all such delivered Restricted Shares on an
aggregate basis commencing after the final Settlement Date for such Warrants.
The Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

(i)
If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for


19



--------------------------------------------------------------------------------



Dealer or any designated buyer of the Restricted Shares by Dealer), opinions and
certificates, and such other documentation as is customary for private placement
agreements of similar size, all reasonably acceptable to Dealer. In the case of
a Private Placement Settlement, Dealer shall determine the appropriate discount
to the Share Termination Unit Price (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(j) above) or any Settlement
Price (in the case of settlement of Shares pursuant to Section 2 above)
applicable to such Restricted Shares in a commercially reasonable manner and
appropriately adjust the number of such Restricted Shares to be delivered to
Dealer hereunder, which discount shall only take into account the illiquidity
resulting from the fact that the Restricted Shares will not be registered for
resale and any commercially reasonable fees and expenses of Dealer (and any
affiliate thereof) in connection with such resale. Notwithstanding anything to
the contrary in the Agreement or this Confirmation, the date of delivery of such
Restricted Shares shall be the Exchange Business Day following notice by Dealer
to Company, of such applicable discount and the number of Restricted Shares to
be delivered pursuant to this clause (i). For the avoidance of doubt, delivery
of Restricted Shares shall be due as set forth in the previous sentence and not
be due on the Share Termination Payment Date (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(j) above) or on the Settlement
Date for such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).
(ii)
If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities, due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements of similar size, all reasonably acceptable to Dealer. If
Dealer, in its sole reasonable discretion, is not satisfied with such procedures
and documentation Private Placement Settlement shall apply. If Dealer is
satisfied with such procedures and documentation, it shall sell the Restricted
Shares pursuant to such registration statement during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Restricted Shares (which, for the avoidance of doubt, shall be (x) the Share
Termination Payment Date in case of settlement in Share Termination Delivery
Units pursuant to Section 9(j) above or (y) the Settlement Date in respect of
the final Expiration Date for all Daily Number of Warrants) and ending on the
earliest of (i) the Exchange Business Day on which Dealer completes the sale of
all Restricted Shares in a commercially reasonable manner or, in the case of
settlement of Share Termination Delivery Units, a sufficient number of
Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above), (ii) the date upon which all
Restricted Shares have been sold or transferred pursuant to Rule 144 (or similar
provisions then in force) or Rule 145(d)(2) (or any similar provision then in
force) under the Securities Act and (iii) the date upon which all Restricted
Shares may be sold or transferred by a non-affiliate pursuant to Rule 144 (or
any similar provision then in force) or Rule 145(d)(2) (or any similar provision
then in force) under the Securities Act; provided that Dealer shall use
commercially reasonable efforts, taking into account prevailing market
conditions, promptly to complete the sale of all Restricted Shares. If the
Payment Obligation exceeds the realized net proceeds from such resale, Company
shall transfer to Dealer by the open of the regular trading session on the
Exchange on the Scheduled Trading Day immediately following such resale the
amount of such excess (the “Additional Amount”) in cash or in a number of Shares
(“Make-whole Shares”) in an amount that, based on the Settlement Price on such
day (as if such day was the “Valuation Date” for purposes of computing such
Settlement Price), has a dollar value equal to the Additional Amount. The Resale
Period shall continue to enable the sale of the Make-whole Shares. If Company
elects to pay the Additional Amount in Shares, the requirements and provisions
for Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall
Company deliver a number of Restricted Shares greater than the Maximum Number of
Shares.


20



--------------------------------------------------------------------------------



(iii)
Without limiting the generality of the foregoing, Company agrees that (A) any
Restricted Shares delivered to Dealer may be transferred by and among Dealer and
its affiliates and Company shall effect such transfer without any further action
by Dealer and (B) after the period of 6 months from the Trade Date (or 1 year
from the Trade Date if, at such time, informational requirements of Rule 144(c)
under the Securities Act are not satisfied with respect to Company) has elapsed
in respect of any Restricted Shares delivered to Dealer, Company shall promptly
remove, or cause the transfer agent for such Restricted Shares to remove, any
legends referring to any such restrictions or requirements from such Restricted
Shares upon request by Dealer (or such affiliate of Dealer) to Company or such
transfer agent, without any requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer). Notwithstanding anything to the contrary herein,
to the extent the provisions of Rule 144 of the Securities Act or any successor
rule are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Company herein shall be deemed modified to the extent necessary, in the opinion
of outside counsel of Company, to comply with Rule 144 of the Securities Act, as
in effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

(iv)
If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

(l)
Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer shall not be entitled to take delivery of any Shares deliverable
hereunder to the extent (but only to the extent) that, after such receipt of any
Shares upon the exercise of such Warrant or otherwise hereunder, (i) the Section
16 Percentage would exceed 7.5%, or (ii) the Share Amount would exceed the
Applicable Share Limit (if any applies). Any purported delivery hereunder shall
be void and have no effect to the extent (but only to the extent) that, after
such delivery, (i) the Section 16 Percentage would exceed 7.5%, or (ii) the
Share Amount would exceed the Applicable Share Limit. If any delivery owed to
Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Scheduled Trading Day after, Dealer gives notice to Company
that, after such delivery, (i) the Section 16 Percentage would not exceed 7.5%,
and (ii) the Share Amount would not exceed the Applicable Share Limit.

(m)
Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

(n)
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

(o)
Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

(p)
Maximum Share Delivery.

(i)
Notwithstanding any other provision of this Confirmation, the Agreement or the
Equity Definitions, in no event will Company at any time be required to deliver
a number of Shares


21



--------------------------------------------------------------------------------



greater than two times the Number of Shares (the “Maximum Number of Shares”) to
Dealer in connection with the Transaction.
(ii)
In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares (such deficit, the “Deficit Shares”), Company shall be
continually obligated to deliver, from time to time, Shares or Restricted
Shares, as the case may be, to Dealer until the full number of Deficit Shares
have been delivered pursuant to this Section 9(p)(ii), when, and to the extent
that, (A) Shares are repurchased, acquired or otherwise received by Company or
any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (B) authorized and unissued Shares
previously reserved for issuance in respect of other transactions become no
longer so reserved or (C) Company additionally authorizes any unissued Shares
that are not reserved for other transactions; provided that in no event shall
Company deliver any Shares or Restricted Shares to Dealer pursuant to this
Section 9(p)(ii) to the extent that such delivery would cause the aggregate
number of Shares and Restricted Shares delivered to Dealer to exceed the Maximum
Number of Shares. Company shall immediately notify Dealer of the occurrence of
any of the foregoing events (including the number of Shares subject to clause
(A), (B) or (C) and the corresponding number of Shares or Restricted Shares, as
the case may be, to be delivered) and promptly deliver such Shares or Restricted
Shares, as the case may be, thereafter.

(iii)
Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, the Maximum Number of Shares shall not be adjusted on
account of any event that (x) constitutes a Potential Adjustment Event solely on
account of Section 11.2(e)(vii) of the Equity Definitions and (y) is not an
event within Company’s control.

(q)
Right to Extend. Dealer may postpone or add, in whole or in part, any Expiration
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or to enable Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Issuer or an affiliated purchaser of Issuer,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer.

(r)
Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

(s)
Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

(t)
Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as


22



--------------------------------------------------------------------------------



applicable, arising from a termination event, force majeure, illegality,
increased costs, regulatory change or similar event under this Confirmation, the
Equity Definitions incorporated herein, or the Agreement (including, but not
limited to, rights arising from Change in Law, Hedging Disruption, Increased
Cost of Hedging, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).
(u)
Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and (D)
any market activities of Dealer and its affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

(v)
Early Unwind. In the event the sale of the “Firm Securities” (as defined in the
Purchase Agreement is not consummated with the Initial Purchasers for any
reason, or Company fails to deliver to Dealer opinions of counsel as required
pursuant to Section 9(a), in each case by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Company shall purchase from Dealer on the Early
Unwind Date all Shares purchased by Dealer or one or more of its affiliates in
connection with the Transaction at the then prevailing market price. Each of
Dealer and Company represents and acknowledges to the other that, subject to the
proviso included in this Section 9(v), upon an Early Unwind, all obligations
with respect to the Transaction shall be deemed fully and finally discharged.

(w)
Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party shall make such adjustment
by reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position.

(x)
Delivery or Receipt of Cash. For the avoidance of doubt, other than receipt of
the Premium by Company, nothing in this Confirmation shall be interpreted as
requiring Company to cash settle the Transaction, except in circumstances where
cash settlement is within Company’s control (including, without limitation,
where Company elects to deliver or receive cash, or where Company has made
Private Placement Settlement unavailable due to the occurrence of events within
its control) or in those circumstances in which holders of Shares would also
receive cash.

(y)
Withholding Tax Imposed on Payments to Non-U.S. Parties under the United States
Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”, each as
defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement.

(z)
Tax Representation and Tax Forms. For the purposes of Section 3(f) of the
Agreement,


23



--------------------------------------------------------------------------------



(i)
Dealer represents that Company will be treated for U.S. federal income tax
purposes as entering into the Transaction with a “United States person” within
the meaning of Section 7701(a)(30) of the Code.  Dealer shall deliver to
Company, on or prior to the Trade Date, a properly completed and executed
Internal Revenue Service Form W-8IMY from Dealer and withholding statement with
attached Form W-9 for Deutsche Bank New York Branch.

(ii)
Company represents that it is a “United States person” within the meaning of
Section 7701(a)(30) of the Code.  Company shall deliver to Dealer, on or prior
to the Trade Date, a properly completed and executed Internal Revenue Service
Form W-9.

10.    2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol.
The parties agree that the terms of the 2013 EMIR Portfolio Reconciliation,
Dispute Resolution and Disclosure Protocol published by ISDA on July 19, 2013
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol without amendment. In respect of the Attachment to the Protocol, (i)
the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this Section 10 (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into this Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to this Agreement (and each
“Protocol Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Agreement. For the purposes of this Section 10:
(a)
Dealer is a Portfolio Data Sending Entity and Company is a Portfolio Data
Receiving Entity;

(b)
Dealer and Company may use a Third Party Service Provider, and each of Dealer
and Company consents to such use including the communication of the relevant
data in relation to Dealer and Company to such Third Party Service Provider for
the purposes of the reconciliation services provided by such entity.

(c)
The Local Business Days for such purposes in relation to Dealer are London, New
York, Tokyo and Singapore, and in relation to Company are Englewood, Colorado,
USA;

(d)
The following are the applicable email addresses.

Portfolio Data:
Dealer: collateral.disputes@db.com

Company: ndermer@libertymedia.com; Jessica@libertymedia.com


Notice of discrepancy:
Dealer: collateral.disputes@db.com

Company: ndermer@libertymedia.com; Jessica@libertymedia.com


Dispute Notice:
Dealer: collateral.disputes@db.com

Company: ndermer@libertymedia.com; Jessica@libertymedia.com
11.    NFC Representation Protocol.
(a)
The parties agree that the provisions set out in the Attachment to the ISDA 2013
EMIR NFC Representation Protocol published by ISDA on March 8, 2013 (the “NFC
Representation Protocol”) shall apply to the Agreement as if each party were an
Adhering Party under the terms of the NFC Representation Protocol. In respect of
the Attachment to the Protocol, (i) the definition of “Adherence Letter” shall
be deemed to be deleted and references to “Adherence Letter” shall be deemed to
be to this Section 11 (and references to “the relevant Adherence Letter” and
“its Adherence Letter” shall be read accordingly), (ii) references to “adheres
to the Protocol” shall be deemed to be “enters into this Agreement”, (iii)
references to “Covered Master Agreement” shall be deemed to be references to
this Agreement (and each “Covered Master Agreement” shall be read accordingly),
and (iv) references to “Implementation Date” shall be deemed to be references to
the date of this Agreement.


24



--------------------------------------------------------------------------------



(b)
Company confirms that it enters into this Agreement as a party making the NFC
Representation (as such term is defined in the NFC Representation Protocol).
Company shall promptly notify Dealer of any change to its status as a party
making the NFC Representation).




25



--------------------------------------------------------------------------------




Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms. Dealer will make the time of execution of the Transaction available
upon request.
Dealer is regulated by the Financial Services Authority.


DEUTSCHE BANK AG, LONDON BRANCH




By: /s/ Lars Kestner        
Name:    Lars Kestner
Title: Managing Director




By: /s/ Andrew Yaeger        
Name:    Andrew Yaeger
Title: Managing Director


DEUTSCHE BANK SECURITIES INC.,
acting solely as Agent in connection with the Transaction




By: /s/ Lars Kestner        
Name:    Lars Kestner
Title: Managing Director




By: /s/ Andrew Yaeger        
Name:    Andrew Yaeger
Title: Managing Director




Confirmed and Acknowledged as of the date first above written:
LIBERTY MEDIA CORPORATION
By:
/s/ Neal D. Dermer
Authorized Signatory
Name: Neal D. Dermer
   Vice President and Treasurer






[Base Warrants Confirmation – Deutsche Bank]